Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


                                       CASE NO.: 0:19cv60269

 JERRY PAUL,

        Plaintiff,

 v.

 BCA FINANCIAL SERVICES, INC.,

       Defendant.
 ____________________________________

                          COMPLAINT AND DEMAND FOR JURY TRIAL
                               INJUNCTIVE RELIEF SOUGHT

        Plaintiff JERRY PAUL (“Plaintiff”), by and through undersigned counsel timely files his

 Complaint and seeks redress for the illegal practices of Defendant BCA FINANCIAL SERVICES,

 INC. (“Defendant”), to wit, for Defendant’s violations of 15 U.S.C §1692, the Fair Debt Collection

 Practices Act, and Florida Statute §559.551, the Florida Consumer Collection Practices Act, and

 in support thereof, Plaintiff states the following:

                                       NATURE OF ACTION

 I.     THE FAIR DEBT COLLECTION PRACTICES ACT

                     1.   The Fair Debt Collection Practices Act (the “FDCPA”) is a series of statutes

           which prohibits a catalog of activities in connection with the collection of debts by third

           parties. See 15 U.S.C. §1692. Congress enacted the FDCPA to regulate the collection of

           consumer debts by debt collectors. The express purposes of the FDCPA are to

           “eliminate abusive debt collection practices by debt collectors, to insure [sic] that debt

           collectors who refrain from using abusive debt collection practices are not competitively



                                              Page 1 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 2 of 14



         disadvantaged, and to promote consistent State action to protect consumers against debt

         collection abuses.” 15 U.S.C. §1692(e).

                 2.   In enacting the FDCPA, the United States Congress found that “[t]here is

         abundant evidence of the use of abusive, deceptive, and unfair debt collection practices

         by many debt collectors,” which “contribute to the number of personal bankruptcies, to

         marital instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C.

         §1692(a). Congress additionally found existing laws and procedures for redressing debt

         collection injuries to be inadequate to protect consumers. 15 U.S.C. §1692(b).

                 3.   The FDCPA imposes civil liability on any person or entity that violates its

         provisions and establishes general standards of debt collection and provides for specific

         consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare

         certain rights to be provided to or claimed by debtors, forbid deceitful and misleading

         practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

         conduct, both generally and in a specific list of disapproved practices.

                 4.   Section 1692d of the FDCPA prohibits debt collectors from engaging in

         “any conduct the natural consequence of which is to harass, oppress, or abuse any person

         in connection with the collection of a debt.” The six subsections of §1692d set forth a

         non-exhaustive list of practices that fall within this ban. 15 U.S.C. §1692d.

                 5.   Section 1692e of the FDCPA prohibits the use of “false, deceptive, or

         misleading representation or means in connection with the collection of any debt.” 15

         U.S.C. §1692e. The sixteen subsections of §1692e set forth a non-exhaustive list of

         practices that fall within this ban.




                                            Page 2 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 3 of 14



                 6.   Section 1692f of the FDCPA states “[a] debt collector may not use unfair

         or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. §1692f.

         See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1200 (11th Cir. 2010) (“[a]n act

         or practice is deceptive or unfair if it has the tendency or capacity to deceive.”). The

         eight subsections of §1692f set forth a non-exhaustive list of practices that fall within

         this ban, including, but not limited to: “[t]he collection of any amount (including any

         interest, fee, charge, or expense incidental to the principal obligation) unless such

         amount is expressly authorized by the agreement creating the debt or permitted by law.”

         15 U.S.C. §1692f(1).

                 7.   Section 1692g of the FDCPA requires debt collectors to make certain

         disclosures, and/or provide consumers with certain information, depending on the

         circumstances. The rights and obligations established by section 1692g were considered

         by the Senate to be a “significant feature” of the Act. Rep. No. 382, 95th Cong., 1st Sess.

         4, at 4. In particular, §1692g mandates, inter alia, that:

             Within five days after the initial communication with a consumer in
             connection with the collection of any debt, a debt collector shall,
             unless the following information is contained in the initial
             communication or the consumer has paid the debt, send the
             consumer a written notice containing --

                      (1) the amount of the debt;

                      (2) the name of the creditor to whom the debt is owed;

                      (3) a statement that unless the consumer, within thirty days
                      after receipt of the notice, disputes the validity of the debt,
                      or any portion thereof, the debt will be assumed to be valid
                      by the debt collector;

                      (4) a statement that if the consumer notifies the debt
                      collector in writing within the thirty-day period that the debt,
                      or any portion thereof, is disputed, the debt collector will

                                           Page 3 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 4 of 14



                      obtain verification of the debt or a copy of a judgment
                      against the consumer and a copy of such verification or
                      judgment will be mailed to the consumer by the debt
                      collector; and

                      (5) a statement that, upon the consumer's written request
                      within the thirty-day period, the debt collector will provide
                      the consumer with the name and address of the original
                      creditor, if different from the current creditor.

 15 U.S.C. §1692g.

       8. Furthermore, important to the case at bar, §1692g(b) states that “[a]ny collection

          activities and communication during the 30-day period may not overshadow or be

          inconsistent with the disclosure of the consumer’s right to dispute the debt or request

          the name and address of the original creditor.”

 II.   THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

                 9.   The Florida Consumer Collection Practices Act (the “FCCPA”) is “a

          laudable legislative attempt to curb what the Legislature evidently found to be a series

          of abuses in the area of debtor-creditor relations.” Harris v. Beneficial Finance Company

          of Jacksonville, 338 So. 2d 196, 200-201 (Fla 1976). In 1993, the FCCPA was enacted

          to complement the FDCPA, and, as of present-day, the FCCPA continues to effectuate

          this goal by otherwise furthering the protections and prohibitions of the FDCPA. See

          Bianchi v. Bronson & Migliaccio, LLP, 2011 WL 379115 (S.D. Fla. Feb. 2, 2011)

          (stating, “[t]he Florida legislature through the FCCPA expresses its intent that the

          FCCPA be read as providing regulations that complement the FDCPA. Specifically, the

          FCCPA notes that any discrepancy between the two acts should be construed as to

          provide the consumer (or debtor) the greatest protection.” (citations omitted)).




                                           Page 4 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 5 of 14



                10. Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

         otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not

         explicitly prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA

         no person shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows

         that the debt is not legitimate, or assert the existence of some other legal right when such

         person knows that the right does not exist.” Fla. Stat. §559.72(9).

                11. The FCCPA governs the collection of debts with more scrutiny and

         specificity than that of the FDCPA, whereby, in its totality, not only does the FCCPA

         codify additional conduct as explicitly unlawful – but most critically – the FCCPA

         applies to individuals and/or entities not otherwise regulated by the FDCPA. See In re

         Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla. 2010) (“[u]nlike the FDCPA, the

         [FCCPA] applies not only to debt collectors but to any persons collecting a consumer

         debt.” (emphasis added)); See, e.g., Heard v. Mathis, 344 So. 2d 651, 654 (Fla. 1st DCA

         1977) (holding the FCCPA applied to “a private individual making an oral, non-interest

         bearing loan to a friend.”); Schauer v. General Motors Acceptance Corp., 819 So. 2d

         809, 812 n. 1 (Fla. 4th DCA 2002) (creditors are not exempt from FCCPA liability,

         whether it be direct or vicarious).

                12. As set forth in more detail below, Defendant violated the aforementioned

         portions the FDCPA and FCCPA. Plaintiff now seeks damages and/or injunctive relief

         for the same.

                               JURISDICTION AND VENUE

                13. Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C

         §1331, and 28 U.S.C §1337.



                                           Page 5 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 6 of 14



                  14. Supplemental jurisdiction exists for the FCCPA claims under to 28 U.S.C.

         §1367.

                  15. Venue in this District is proper because Plaintiff resides here, Defendant

         transacts business here, and the complained conduct of Defendant occurred here.

                                             PARTIES

                  16. Plaintiff is a natural person, and a citizen of the State of Florida, residing in

         Broward County, Florida.

                  17. Defendant is a Florida corporation, with its principal place of business

         located in Miami, Florida.

                  18. Defendant engages in interstate commerce by regularly using telephone and

         mail in a business whose principal purpose is the collection of debts.

                  19. At all times material hereto, Defendant was acting as a debt collector in

         respect to the collection of Plaintiff’s debts.

                  20. At all times material hereto, Defendant has been a corporation subject to the

         FCCPA. See, e.g., Cook v. Blazer Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist.

         App. 1976) (citing Fla. Stat. §1.01(3)).

                                  FACTUAL ALLEGATIONS

                  21. The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff

         incurred primarily for personal, family, or household purposes. In particular, the

         Consumer Debt represents an allegedly outstanding amount Plaintiff owes the original

         creditor, Broward Health North (the “Creditor”), for the Creditor’s provision of

         healthcare services.




                                            Page 6 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 7 of 14



                 22. The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See

         15 U.S.C §1692a(5); Fla. Stat. §559.55(6).

                 23. Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C

         §1692a(3).

                 24. Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See

         15 U.S.C §1692a(6); Fla. Stat. §559.55(7).

                 25. On a date better known by Defendant, Defendant began attempting collect

         the Consumer Debts from Plaintiff.

                 26. On or about January 2, 2019 Defendant sent a collection letter to Plaintiff

         (the “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the

         Collection Letter is attached hereto as Exhibit “A.”

                 27. On information and belief, the Collection Letter was the first

         communication Plaintiff had received from Defendant with respect to the Consumer

         Debt.

                 28. The Collection Letter constitutes “collection activity” within the meaning

         of §559.715 of the FCCPA.

                 29. On or about, January 28, 2019 Plaintiff and Plaintiff’s counsel called

         Defendant to inquire as to the reason of the balance of the Consumer Debt. During the

         call, Plaintiff informed defendant that he wished to dispute the Consumer Debt because

         Plaintiff is under the belief that the amount Defendant is trying to collect should have

         been covered by other sources such as Plaintiff’s health insurance policy.

                 30. Defendant’s agent responded to Plaintiff’s request to dispute the debt by

         stating that, among other things, that “the best way to go about that is to contact the



                                          Page 7 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 8 of 14



         insurance…” and that the only way to dispute the debt was to “verify it with the

         insurance company.” As will be discussed below, Defendant, through its agent, has

         violated several provisions of the FDCPA by falsely misrepresenting and

         overshadowing Plaintiff’s rights under the FDCPA.

                       VIOLATION OF THE FDCPA AND FCCPA

 I.    RELATIONSHIP BETWEEN THE FDCPA & FCCPA

                31. In Florida, consumer debt collection practices are regulated by both the

         FCCPA and the FDCPA. “Both acts generally apply to the same types of conduct, and

         Florida courts must give great weight to federal interpretations of the FDCPA when

         interpreting and applying the FDCPA.” Read v. MFP, Inc., 85 So.3d 1151, 1153 (Fla.

         2nd DCA 2012). “Congress enacted the FDCPA after noting abundant evidence of the

         use of abusive, deceptive, and unfair debt collection practices by many debt collectors.”

         (internal quotations omitted). Brown v. Card Serv. Ctr., 464 F.3d 450 (3rd Cir. 2006).

         Congress was concerned that “[a]busive debt collection practices contribute to the

         number of personal bankruptcies, to marital instability, to the loss of jobs, and to

         invasions of individual privacy.” Id. at 453 (quoting 15 U.S.C. §1692(a). Because the

         FDCPA is a remedial statute, “we construe its language broadly, as to affect its purpose.”

         Id. The FDCPA restricts the time and places a debt collector may contact a consumer

         and limits third party contacts. These restrictions, along with others, protect the

         consumer’s right to privacy and the security of the consumer’s relationship with third

         parties, including attorneys, co-workers, and employers. This was considered an

         “extremely important protection.” S. Rep. No. 382, 95th Cong., 1st Sess. 4, reprinted in

         1977 U.S.C.C.A.N. 1695, 1696.



                                          Page 8 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 9 of 14



                32. Notably, “[t]he FDCPA establishes a strict liability standard; a consumer

         need not show an intentional violation of the Act by a debt collector to be entitled to

         damages.” Drossin v. Nat’l Action Fin. Servs., 641 F.Supp.2d 1314 (S.D. Fla. 2009).

         “A single violation of the Act is sufficient to subject a debt collector to liability under

         the Act.” Id. at 1316. Similarly, the FCCPA “is to be construed in a manner that is

         protective of the consumer.” Laughlin v. Household Bank, LTD., 969 So.2d 509, 513

         (Fla. 1st DCA 2007). In fact, the FCCPA “further defined and protected an individual’s

         right of privacy” in addition to the protections of the FDCPA. Id. at 512. Importantly,

         the FCCPA is “in addition to the requirements and regulations of the [FDCPA]. In the

         event of any inconsistency between any provision of [the FCCPA] and the [FDCPA],

         the provision which is more protective of the consumer or debtor shall prevail. Fla. Stat.

         §559.552. Finally, in ultimately asserting a consumer’s civil remedies under the

         FCCPA, “due consideration and great weight shall be given to the interpretations of…

         federal counts related to the [FDCPA].” Fla. Stat., §559.77(5).

 II.   THE LEAST SOPHISTICATED CONSUMER STANDARD

                33. The Eleventh Circuit has adopted the “least sophisticated consumer”

         standard in reviewing alleged violations of the FDCPA. See Beeders v. Gulf Coast

         Collection Bureau, 796 F.Supp.2d 1335, 1338; Jeter v. Credit Bureau, Inc., 760 F.2d

         1168 (11th Cir. 1985). The purpose of the least-sophisticated consumer standard is to

         ensure the protection of the gullible as well as the shrewd. See LeBlanc v. Unifund CCR

         Partners, 601 F.3d 1185 (11th Cir. Fla. 2010). "The fact that a false statement may be

         obviously false to those who are trained and experienced does not change its character,




                                           Page 9 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 10 of 14



          nor take away its power to deceive others less experienced." Jeter v. Credit Bureau, Inc.,

          760 F.2d at 1168.

                 34. “Literally, the least sophisticated consumer is not merely ‘below average,’

          he is the very last rung on the sophistication ladder. Stated another way, he is the single

          most unsophisticated consumer who exists. Even assuming that he would be willing to

          do so, such a consumer would likely not be able to read a collection notice with care, let

          alone interpret it in a reasonable fashion.” Gammon v. GC Servs., 27 F.3d 1254, 1257

          (7th Cir. 1994) (emphasis added).

                 35. “A court applies this objective standard . . . to protect consumers against

          deceptive debt collection practices and to protect debt collectors from unreasonable

          constructions of their communications.” Green v. Douglas, Knight & Assocs. (In re

          Cheaves), 439 B.R. 220 (Bankr. M.D. Fla. 2010).

                 36. The least sophisticated consumer standard is similarly applied in

          determining violations of the FCCPA. See, e.g., Michael v. HOVG, LLC, 2017 WL

          129111, at *5 (S.D. Fla. Jan. 10, 2017) (finding that Plaintiff successfully stated a claim

          for under Fla. Stat. Ann. § 559.72(9) because “the least sophisticated consumer may

          plausibly believe that the [collection letter] ‘threaten[s] to enforce a debt’ or ‘assert[s]

          the existence of some other legal right.’”); Bank v. Schmidt, 124 So. 3d 1039 (Fla. Dist.

          Ct. App. 2013) (affirming class certification which the lower court premised on least

          sophisticated consumer standard governing the FCCPA); Green, 439 B.R. 220

          (discussing the similar goals of the FCCPA and FDCPA and applying the least-

          sophisticated consumer standard to determine whether a collection letter violated the

          FCCPA).



                                           Page 10 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 11 of 14



  III.   ESTABLISHING A CLAIM FOR FDCPA AND/OR FCCPA VIOLATIONS

                 37. The FDCPA and FCCPA “have certain parallels, as both relate to consumer

          protection   against   creditors,     and    include   nearly   identical   definitions   of

          ‘communication,’ ‘debt,’ and ‘debt collector.’ Kinlock v. Wells Fargo Bank, N.A., 636

          Fed. Appx. 785, 787 (11th Cir. 2016) (citations omitted). Thus, to establish a claim

          under the FDCPA and FCCPA are largely the same.

                 38. To establish a claim under the FDCPA, the plaintiff must show: “(1) the

          plaintiff has been the object of collection activity arising from consumer debt, (2) the

          defendant is a debt collector as defined by the FDCPA, and (3) the defendant has

          engaged in an act or omission prohibited by the FDCPA.” Pescatrice v. Orovitz, P.A.,

          539 F.Supp.2d 1375, 1378 (S.D.Fla.2008).

                 39. Unsurprisingly, “[t]he elements necessary to plead a claim under the

          FCCPA are similar but distinguishable from the elements of establishing a claim under

          the FDCPA.” Deutsche Bank Nat. Trust Co. v. Foxx, 971 F. Supp. 2d 1106, 1114 (M.D.

          Fla. 2013). “The first prong is substantially identical to the FDCPA, as the FCCPA only

          applies to consumer debt [and] [t]he second prong [only] differs from the FDCPA in

          that the FCCPA prohibits acts of ‘persons’ and, accordingly, is not limited to ‘debt

          collectors.’” Bacelli v. MFP, Inc., 729 F.Supp.2d 1328, 1335 (M.D.Fla.2010). “The

          third prong requires an act or omission prohibited by the FCCPA. In addition to these

          elements, several subsections of §559.72 require an allegation of knowledge or intent

          by the defendant in order to state a cause of action.” Foxx, 971 F. Supp. 2d 1106, 1114

          (citing Reese v. JPMorgan Chase & Co., 686 F.Supp.2d 1291, 1309 (S.D.Fla.2009) (“To




                                              Page 11 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 12 of 14



          plead a FCCPA claim, a party must allege knowledge or intent by the debt collector in

          order to state a cause of action.”)).

                                        COUNT I.
                                 VIOLATION OF THE FDCPA

                    40. Plaintiff incorporates by reference paragraphs 21-30 of this Complaint as

          though fully stated herein.

                    41. As a result of Defendant’s forgoing FDCPA violations, Plaintiff is entitled

          to statutory damages, attorney’s fee and costs.

     VIOLATION OF THE FDCPA – No. 1

               42.      Defendant, through its agent, violated §§ 1692e, 1692f and 1692g of the

        FDCPA by utilizing false, deceptive, misleading, unfair or unconscionable representations

        and/or means in an attempt to collect the Consumer Debt. Furthermore, Defendant, through

        its agent, misrepresented and overshadowed Plaintiff’s rights.

               43.      Consumers are given certain protections during the 30-day dispute and

        validation period. “Any collection activities and communication during the 30-day period

        may not overshadow or be inconsistent with the disclosure of the consumer’s right to

        dispute the debt or request the name and address of the original creditor.” 15 U.S.C §

        1692g(b).

               44.      Here, Defendant overshadowed and provided false, misleading and unfair

        representations to Plaintiff regarding his right to dispute the debt by stating that, among

        other things, as referenced above, Plaintiff needed to contact his insurance provider in order

        to effectively dispute the debt.




                                            Page 12 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 13 of 14



               45.     Defendant overshadowed and provided false, misleading and unfair

        representation to Plaintiff regarding his right to dispute the debt by stating that Plaintiff

        could not effectively dispute the debt verbally over the phone with Defendant.

               46.     Such representations by Defendant, through Defendant’s agent, are contrary

        and inconsistent to the dispute rights granted to Plaintiff under §1692g. Every court in our

        circuit agrees that statements that contradict Plaintiff’s rights under §1692g(a) violates

        §1692g(b).

               47.     Furthermore, the overshadowing statements and misrepresentations

        described above also violate § 1692e and § 1692f of the FDCPA as the representations

        were misleading false, deceptive, unfair and unconscionable.

                                        COUNT II.
                                 VIOLATION OF THE FCCPA

                  50. Plaintiff incorporates by reference paragraphs 21-30 of this Complaint as

          though fully stated herein.

                  51. As a result of Defendant’s forgoing FCCPA violation Plaintiff is entitled to

          relief for such, in addition to statutory damages, attorney’s fee and costs.

  VIOLATION OF THE FCCPA – No. 1

                  52. Defendant violated Fla. Stat. §559.72(9) by asserting the existence of some

          legal right when such person knows that the right does not exist.

                  53. As set forth in more detail above, the Consumer Debt is a debt governed by

          the FDCPA, and thus, to lawfully seek the collection of the Consumer Debt, Defendant

          must comply with the FDCPA – in particular – sections 1692g, 1692e and 1692f.

                  54. Here, Defendant knew that, at the time it made the representations discussed

          above concerning the allowable methods of disputing the debt, such representations

                                            Page 13 of 14
Case 0:19-cv-60269-JIC Document 1 Entered on FLSD Docket 01/30/2019 Page 14 of 14



               were false, misleading and misrepresented Plaintiff’s actual rights proscribed to him

               under the law with regards to his right to dispute a debt with a debt collector.

                                     DEMAND FOR JURY TRIAL

                      55. Plaintiff respectfully demands a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

  Defendant, awarding Plaintiff the following relief:

         (a)       Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
                   violations committed by Defendant in attempting to collect the Consumer Debt.

         (b)       Statutory and actual damages, as provided under Fla. Stat. §559.77(2), for the
                   FCCPA violation committed by Defendant in attempting to collect the Consumer
                   Debt from Plaintiff.

         (c)       An injunction prohibiting Defendant from engaging in further collection activities
                   directed at Plaintiff that are in violation of the FCCPA;

         (d)       Costs and reasonable attorneys’ fees as provided by both 15 U.S.C. §1692k and
                   Fla. Stat. §559.77(2); and

         (e)       Any other relief that this Court deems appropriate and just under the circumstances.

  DATED: January 30, 2019

                                                      Respectfully Submitted,

                                                       /s/ Jibrael S. Hindi                          .
                                                      JIBRAEL S. HINDI, ESQ.
                                                      Florida Bar No.: 118259
                                                      E-mail:      jibrael@jibraellaw.com
                                                      THE LAW OFFICES OF JIBRAEL S. HINDI
                                                      110 SE 6th Street, Suite 1744
                                                      Fort Lauderdale, Florida 33301
                                                      Phone:       954-907-1136
                                                      Fax:         855-529-9540

                                                      Counsel for Plaintiff




                                                Page 14 of 14
